DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 05/19/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claims 1-20 is withdrawn in view of the amendment.
Applicant argues, page 8 of the remarks, “the claims do not recite the creation of a ‘data protection window’ (emphasis added) as contemplated by Natanzon – rather, the claims clearly recite ‘creating an IO journal … [that includes an] IO journal entry…’ See e.g., claim 1. Emphasis added. On the other hand, and as noted above, Natanzon presumes the existence of a journal at least insofar as it notes that the ‘journal’ is an example of data that is ‘maintained’ over the course of a data protection window. See e.g., paragraph 0024 and 0025.”
The Examiner respectfully disagrees. The definition of a JOURNAL is given in paragraph [0035] of Natanzon.
[0035] JOURNAL—may be a record of write transactions issued to a storage system. A journal may be used to maintain a duplicate storage system, and to rollback the duplicate storage system to a previous point-in-time.

Furthermore, in paragraph [0066], Natanzon clearly states that a DPA [data protection appliance] performs various data protection services including journaling of I/O requests issued by a host (emphasis added). 
Accordingly, when short-term windows maintain journals for any point-in-time recovery as in paragraph [0025] of Natanzon, the short term window journals I/O requests issued by the host which is the same as creating the journal over the short-term window. 
Paragraphs [0034]-[0037] of the instant filed specification describe an example limited length IO journal. In particular, the limited length IO journal may be referred to as comprising a ‘sliding window’ configuration, paragraph [0037] of the specification. (Emphasis added). 
In Natanzon, “short-term windows may maintain both snapshots and journals for any point-in-time recovery (assuming the point-in-time falls within the short-term window).” Paragraph [0025] of Natanzon (emphasis added).
Applicant argues, page 8 of the remarks, “Natanzon does not disclose creation of a journal, as recited in the claims but, instead refers to protection of a journal.”
The Examiner respectfully disagrees. In Natanzon, the short term window journals I/O requests issued by the host which is the same as creating the journal over the short-term window. Furthermore, Natanzon defines “data protection windows” and not protection of a journal as argued by the Applicant above.
In view of the foregoing remarks, independent claims 1 and 11 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant provided prior art Natanzon US 2016/0283329 (“Natanzon”).
As per independent claim 1, Natanzon teaches A method (A computer-executable method for recovery and access of an image of data storage is provided, para 0006), comprising:
creating an IO journal of length [t-q, t+p] (Short-term windows may maintain both snapshots and journals for any point-in-time recovery, assuming that the point-in-time falls within the short-term window. The journals may include DO and UNDO information compiled from IOs communicated from a data protection appliance, para 0025 and FIG. 2), where t is a time at which a backup image of a VM was taken (Short term windows may maintain snapshots which may correspond to one or more virtual machine virtual disks assuming that the point-in-time falls within the short-term window, paras 0025 and 0037), t-q refers to a period of time beginning at t and extending from t back to time q (Clearly, the short-term window referred to in paragraph [0025] has a beginning time), and t+p refers to a period of time beginning at t and extending from forward to time p (Clearly, the short-term window referred to in paragraph [0025] has an end time);
identifying a restore point r that is a point in time that falls within the length of the IO journal (The short-term window maintains snapshots and journals for any point-in-time recovery as well as for synthesizing new snapshots assuming that the point-in-time falls within the short term window, para 0025. For example, a system receives a request to create a virtual image at a specified point-in-time, para 0138. The short-term window can be used to create the virtual image at that point-in-time provided that the point-in-time falls within the short-term window, para 0025);
determining whether r > t (The system receives a request to create a virtual image at a specified point in time. The system determines that snapshot S1, snapshot S2 and a difference journal D1 are relevant to the request to create a virtual image a point in time. The system creates a structure that contains references to the most recent information related to data locations that have changed between snapshot S1 and the requested point in time, para 0138. Accordingly, the system determines that the requested point in time is greater than the point in time at which the snapshot S1 is created) or r < t (Referring to FIGS. 5 and 6, a host 505 requests that system 500 create an image at time T = 4. Journal processor 550 determines that time T = 4 occurs during the elapsed time between snapshot 575 and snapshot 580, para 0140. Thus, T = 4 is less than the point in time creation of snapshot 580), and then:
when r > t, for each different location L appearing in the IO journal, applying to the backup VM image the newest IO journal entry with location L and timestamp on or before r (The system creates the structure that contains references to the most recent information related to data locations that have changed between snapshot S1 and the requested point in time. The system is enabled to respond to the request using snapshot S1 and the structure, para 0138); or
when r < t (Referring to FIGS. 5 and 6, the host 505 requests that system 500 create an image at time T = 4. Journal processor 550 determines that time T = 4 occurs during the elapsed time between snapshot 575 and snapshot 580, para 0140. Thus, T = 4 is less than the point in time creation of snapshot 580), for each different location L appearing in the IO journal over a range (t,r), applying to the backup VM image, the oldest IO journal entry with a timestamp  ≤ r (FIG. 6 illustrates the image 615 created. The difference journal 570 illustrated in FIG. 6 shows that the oldest journal entry corresponds to timestamp 1 at location offset 2 having data e. The image 615 at offset 2 is based on the oldest journal data at timestamp 1 and offset 2 having the data e, para 0140 and FIGS. 5 and 6), and applying the oldest IO journal entry comprises either applying the data of the oldest IO journal entry (As already described with respect to para 0140 and FIGS. 5 and 6, the oldest journal entry corresponding to timestamp 1 and offset 2 having data e is applied to the image 615, para 0140 and FIGS. 5 and 6) or applying undo data of the oldest IO journal entry (During transaction application, when various write transactions are applied to a logical unit B, prior to writing the new DO data into addresses with the storage system, the older data currently located in such addresses is recorded into an UNDO stream, para 0102. By recording old data, a journal entry can be used to “undo” a write transaction, para 0103).
As per dependent claim 2, Natanzon discloses the method of claim 1. Natanzon teaches wherein the IO journal entries in the range (t, r) are checked for undo data in reverse chronological order of the IO journal entries (To undo a transaction, old data is read from the UNDO stream in a reverse order, from the most recent data to the oldest data, for writing into addresses within logical unit B, para 0103).
As per dependent claim 4, Natanzon discloses the method of claim 1. Natanzon teaches wherein application of undo data to an IO journal entry replaces data in that IO journal entry with data that was written by an IO at a time prior to when an IO associated with that IO journal entry was written (By recording old data, a journal entry can be used to “undo” a write transaction. To undo a transaction, old data is read from the UNDO stream in a reverse order, from the most recent data to the oldest data, for writing into addresses within LU B. Prior to writing the UNDO data into these addresses, the newer data residing in such addresses is recorded in the DO stream, para 0103).
As per dependent claim 5, Natanzon discloses the method of claim 1. Natanzon teaches wherein the restore point r is selected based on the occurrence of an event (Referring to FIGS. 5 and 6, the host 505 requests that system 500 create an image at time T = 4. Journal processor 550 determines that that T = 4 occurs during the elapsed time between snapshot 575 and snapshot 580, para 0140).
As per dependent claim 6, Natanzon discloses the method of claim 1. Natanzon teaches wherein creating the IO journal comprises: collecting one or more IOs prior to time t; and, collecting one or more IOs subsequent to time t (Short-term windows may maintain both snapshots and journals for any point-in-time recovery, assuming that the point-in-time falls within the short-term window, para 0025).
As per dependent claim 7, Natanzon discloses the method of claim 6. Natanzon teaches wherein time t is unknown when the IO journal is created (Referring to FIGS. 5 and 6, the host 505 requests that system 500 create an image at time T = 4. Journal processor 550 determines that that T = 4 occurs during the elapsed time between snapshot 575 and snapshot 580, para 0140. Thus, the creation of the two snapshots 575 and 580 was unknown to the system when the journal was created).
As per dependent claim 8, Natanzon discloses the method of claim 1. Natanzon teaches wherein each entry in the IO journal corresponds to a particular IO that was written at a particular time, and each entry in the IO journal comprises information that identifies a respective disk location L, and data X written at that disk location L (Table 1 shows journal entries, para 0112-0113. Table 1 depicts four different offsets, denoted as 0, 1, 2, and 3, and four times, t0, t1, t2, and t3. Letters A, B, C, and D may represent the data stored at the offsets, para 0113 and Table 1).
As per dependent claim 9, Natanzon discloses the method of claim 1. Natanzon teaches wherein a live VM image is creating by applying the IO journal entries to the backup VM image (Data protection appliance may maintain journals for synthesizing new backup snapshots. The IOs in the journal may be applied to a backup snapshot to synthesize a new snapshot of a virtual machine, paras 0024 and 0037).
As per claims 11-12 and 14-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-9. For computer program product on a non-transitory computer readable medium, see para 0144 of Natanzon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon.
As per dependent claim 3, Natanzon discloses the method of claim 1. Natanzon does not explicitly teach “wherein when r < t, an IO journal entry that does not include undo data is not modified”.
However, Natanzon teaches that the journals may include DO and UNDO information compiled from IOs communicated from the data protection appliance, para 0024. Since the journal may include DO and UNDO information, it is obvious that an IO that does not include UNDO information is not modified.
Hence, it would have been obvious to a person of ordinary before the effective filing date of the claimed invention to further modify the scope of the invention of Natanzon with “wherein when r < t, an IO journal entry that does not include undo data is not modified”. The motivation would be that traditional journal entries using DO and UNDO information for each journal entry can waste resources necessary than necessary during recovery operations, para 0130 of Natanzon.
As per dependent claim 10, Natanzon discloses the method of claim 1. Natanzon does not explicitly teach “wherein for multiple IO journal entries that refer to the same location, only the oldest of those IO journal entries has associated undo data”.
However, Natanzon teaches The journals may include DO and UNDO information compiled from IOs communicated from the data protection appliance, para 0024. Furthermore, see difference journal 570 in FIG. 6 where offset (location) 4 refers to multiple data (e.g., g and h in FIG. 6). It is obvious that the oldest entry in the journal may include UNDO data
Hence, it would have been obvious to a person of ordinary before the effective filing date of the claimed invention to further modify the scope of the invention of Natanzon with “wherein for multiple IO journal entries that refer to the same location, only the oldest of those IO journal entries has associated undo data”. The motivation would be that traditional journal entries using DO and UNDO information for each journal entry can waste resources necessary than necessary during recovery operations, para 0130 of Natanzon.
As per dependent claims 13 and 20, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3 and 10.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132